Case 1:19-cv-07913-VEC Document 31 Filed 09/12/19 Page 1of1

CLAR | CK a aeree
G U ERO N Direct: aa
REISBAUM

 

 

 

 

By ECF and Hand Delivery September 12, 2019

Hon. Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square, Room 240
New York, NY 10007

Re: = Chronicle Books et. al. vy. Audible, Inc., 19 Civ. 7913 (VEC)
Dear Judge Caproni:

We represent Audible, Inc. (“Audible”) in the above-captioned litigation. Audible’s
Opposition to Plaintiffs’ Motion for a Preliminary Injunction will be filed today. Exhibits A and
B to the supporting declaration of Mr. Richard Stern in Opposition to Plaintiffs’ Motion are
physical media, specifically two videos demonstrating the use and features of Audible Captions.
To file those physical exhibits, the Clerk of the Court requires an order from Your Honor.
Accordingly, we respectfully seek leave from this court to file those physical exhibits with the
Clerk.

Thank you very much for your attention to this matter.
Respectfully submitted,
Emily Reysbaum

cc: All counsel (via ECF)

220 Fifth Avenue, New York, NY 10001 Main: 212.633.4310 cgr-law.com
